Citation Nr: 1020672	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-03 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include asthma and chronic obstructive pulmonary 
disease (COPD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1959 to 
August 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran appealed the Board's October 2006 decision 
denying the Veteran's claim of entitlement to service 
connection for asbestosis and silicosis to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2007, the Veteran's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand (Joint Motion).  In an August 2007 
Order, the Court granted the motion and remanded the matter 
to the Board for action consistent with the Joint Motion.

Thereafter, in May 2008, the Board remanded this matter to 
the RO for proper VCAA notice and a VA opinion.  The RO 
continued the denial of the claim (as reflected in the April 
2009 supplemental statement of the case (SSOC)) and returned 
this matter to the Board for further appellate consideration.  
In a July 2009 Board decision, the Board denied the Veteran's 
service connection claims for asbestosis and silicosis and 
remanded the issue of entitlement to service connection for a 
chronic respiratory disorder to include asthma and COPD for a 
VA opinion.  After accomplishing the requested action to the 
extent possible, the RO continued the denial of the claim (as 
reflected in the September 2009 SSOC) and returned this 
matter to the Board for further appellate consideration.

In November 2004, the Veteran testified during a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is of record.




FINDINGS OF FACT

1. The Veteran's asthma was not noted upon his entrance to 
military service and he manifested asthma during service.

2. The evidence does not clearly and unmistakably demonstrate 
that the Veteran's asthma preexisted military service or that 
it did not increase in severity during service.

3.  The evidence of record indicates that the Veteran had a 
continuity of asthma symptoms since military service.


CONCLUSION OF LAW

Asthma was incurred in active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  



II.  Merits of the Claim for Service Connection 

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).

As noted above, in assessing the Veteran's service connection 
claim for a respiratory disorder, the evidence of record must 
indicate that the Veteran has a current diagnosis of the 
claimed disability.  In this regard, a September 2008 VA 
examination provides a current diagnosis of severe chronic 
obstructive pulmonary disease consisting of emphysema with 
chronic asthmatic bronchitis.  Accordingly, the Board finds 
that the medical evidence of record shows that the Veteran 
has a current diagnosis of a respiratory disorder. 

The Board observes that the Veteran contends that his 
respiratory disorder was related to military service, in 
particular exposure to asbestos.  The Veteran testified that 
he did not have any breathing problems prior to service 
besides a little asthma.  See November 2004 Hearing 
Transcript at 3 and 10.  

As the evidence indicates that the Veteran may have had 
asthma prior to military service, the Board must initially 
determine whether the Veteran's asthma preexisted enlistment 
into active service.  VA law provides that a Veteran is 
presumed to be in sound condition, except for defects, 
infirmities or disorders noted when examined, accepted, and 
enrolled for service, or where clear and unmistakable 
evidence establishes that an injury or disease existed prior 
to service and was not aggravated by service.  38 U.S.C.A. §§ 
1111, 1132, 1137.  The presumption of soundness attaches only 
where there has been an induction examination during which 
the disability about which the Veteran later complains was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

In essence, when no preexisting condition is noted upon entry 
into service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  38 U.S.C.A. § 1153.  
If this burden is met, then the Veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 1111, the 
Veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.   
See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case, section 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096.

The Board notes that the Veteran's February 1959 enlistment 
examination reveals that the Veteran's lungs and chest were 
abnormal.  The physician documented that the Veteran had 
crepitant rales of the left lung base and X-rays showed 
pneumonitis of the left lung.  There was a notation on the 
examination that the lungs were clear by the end of February 
1959.  The enlistment examination did not indicate that the 
Veteran had asthma.  In addition, as part of the enlistment 
examination the Veteran reported that he never had or had at 
that time asthma.  Accordingly, the Veteran's asthma was not 
noted upon entry into service; and, therefore, the Veteran is 
presumed to have been sound upon entry.  

As the presumption of soundness applies, the burden shifts to 
the government to rebut the presumption of soundness by clear 
and unmistakable evidence that the Veteran's disability was 
both preexisting and not aggravated by service.  In this 
case, the record does not contain clear and unmistakable 
evidence that the Veteran's asthma pre-existed service.  The 
Veteran admitted at his Board hearing that he had a little 
asthma prior to service, the VA treatment records note that 
he reported childhood asthma and he reported having asthma in 
childhood during the September 2008 VA examination.  However, 
the Board also notes that the Veteran reported in his 
September 1955 induction examination and his September 1959 
enlistment examination that he never had or had at that time 
asthma.  

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition).  Accordingly, the Board 
finds that the Veteran's lay statements are not enough to 
rebut the presumption of soundness.  

The Board observes that the VA examiner in September 2008 and 
August 2009 determined that the Veteran's asthma was familial 
and it clearly had its onset prior to service.  It appears 
that the VA examiner relied on the Veteran's lay statements 
in determining that the Veteran's asthma existed prior to 
service.  The Board notes that the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  Leshore v. Brown, 8 
Vet. App. 406 (1995).  There is no supporting medical 
evidence that shows the Veteran was diagnosed or treated for 
asthma prior to military service.  See Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition).  Further, 
despite explicit instructions on Remand, the examiner's 
August 2009 report provided no rationale to support her 
negative opinion.  She merely reiterated the opinion that she 
provided in August 2009.  The probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the 
foregoing, the Board concludes that the evidence does not 
clearly and unmistakably show that asthma preexisted service.  

In the absence of clear and unmistakable evidence 
establishing preexisting asthma, the Board concludes that the 
presumption of soundness attaches.  As the presumption of 
soundness applies to the Veteran's claim of entitlement to 
service connection for asthma, the analysis turns to whether 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110.

With respect to direct service connection, the Veteran's 
service treatment records show that the first indication that 
the Veteran had asthma was in May 1962.  He reported a 
history of chronic and recurrent hoarseness during his two-
year stay in Germany with no symptoms prior to Germany.  The 
Veteran also noted that he had asthma and complained of 
coughing at times.  A June 1962 service treatment record 
documents the Veteran's complaint of chest pains and there 
was annotation that the Veteran had asthma.  In addition, the 
Veteran reported that he had asthma and weak lungs during his 
separation examination in July 1962 and the medical report 
included a diagnosis of mild asthma.  Based on the foregoing, 
the Board concludes that the record contains medical evidence 
that shows the Veteran had asthma during active military 
service. 

In addition, the Board finds that the evidence of record 
indicates that the Veteran had a continuity of asthma 
symptomatology since military service.  The Board notes that 
the evidence shows that the Veteran was treated for asthma 
during service and at the Board hearing the Veteran indicated 
that he has had increasing problems with breathing ever since 
military service.  See November 2004 Hearing Transcript at 7. 
The Veteran is competent to report continuity of symptoms of 
asthma.  See Cartright v. Derwinski, 2 Vet. App. 24, 25-26 
(1991) (veteran is competent to report continuous symptoms 
after service); Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (lay person competent to testify to lack of symptoms 
of difficulty breathing prior to service, continuous symptoms 
of breathing difficulty after service and that he was given 
medication).  In addition, there is nothing in the record 
that would indicate that the Veteran's statements are not 
credible.  Accordingly, the Board finds the Veteran's lay 
statements regarding continuity of symptoms since military 
service are competent and credible.

The Board notes that the examiner in August 2009 provided the 
opinion that the Veteran's asthma was not causally or 
etiologically related to active military service.  However, 
this opinion was predicated in part on the fact that the 
Veteran's asthma preexisted military service.  Therefore, the 
Board has determined that the VA examiner's opinion in August 
2009 is not probative on the issue of whether the Veteran's 
asthma is directly related to active military service.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion 
based on an inaccurate factual premise has no probative 
value.").

Notwithstanding the foregoing, the Board notes that, even if 
it were determined that there was clear and unmistakable 
evidence that Veteran's asthma preexisted his active service, 
there is insufficient evidence to establish that the asthma 
was not aggravated by service.  The August 2009 VA 
examination report only stated that natural progression could 
not be predicted in individuals, and that there was no 
objective evidence to support worsening beyond natural 
progression.  Again, the burden is on VA to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.   The August 2009 examination report 
does not rise this level of evidentiary proof.  

The United States Court of Appeals for Veterans Claims has 
held that "appellant's sworn statement, then, unless 
sufficiently rebutted, may serve to place the evidence in 
equipoise."  See Cartright, 2 Vet. App. at 25-26.  In this 
case, the Board finds that the evidence is in relative 
equipoise with respect to whether the Veteran's asthma is 
related to military service.  Resolving all benefit of the 
doubt in favor of the Veteran, the Board finds that the 
Veteran's current diagnosis of asthma is related to active 
military service.  Accordingly, the claim of entitlement to 
service connection for asthma is warranted.



ORDER

Entitlement to service connection for asthma is granted.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


